As filed with the Securities and Exchange Commission on June 15, 2015 File Nos. 333-148886 and 811-22177 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 2 and Registration Statement Under the Investment Company Act of 1940 Amendment No.2 EXCHANGE TRADED SPREADS TRUST (Exact Name of Registrant as Specified in its Charter) 44 Montgomery Street, Suite 2100, San Francisco, California 94104 (Address of Principal Executive Office) Registrant's Telephone Number: (415) 398-2727 STEPHEN C. ROGERS 44 Montgomery Street, Suite 2100, San Francisco, California 94104 (Name and Address of Agent for Service) It is proposed that this filing will become effective: |X| immediately upon filing pursuant to Rule 485(b) |_| on pursuant to Rule 485(b) |_| 60 days after filing pursuant to Rule 485(a)(1) |_| 75 days after filing pursuant to Rule 485(a)(2) |_| on pursuant to Rule 485(a) PLEASE SEND ALL COMMUNICATIONS, NOTICE, AND ORDER TO: Stephen C. Rogers ETSpreads, LLC 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 WITH A COPY TO: James M. Cain, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, NW., Suite 700 Washington, D.C. 20001-3980 EXPLANATORY NOTE This Post-Effective Amendment No. 2 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 1 filed May 26, 2015 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver, the State of Colorado, on June 15, 2015. Exchange Traded Spreads Trust (Registrant) By /s/ Stephen C. Rogers Stephen C. Rogers, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registrant's Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Stephen C. Rogers Principal Executive Officer June 15, 2015 Stephen C. Rogers and Trustee /s/ Kevin T. Kogler* Trustee June 15, 2015 Kevin T. Kogler /s/ Stephen H. Sutro* Trustee June 15, 2015 Stephen H. Sutro * By: /s/ Stephen C. Rogers Stephen C. Rogers, Attorney-in-Fact Pursuant to Power of Attorney dated October 24, 2013. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
